DETAILED ACTION
This Office Action is responsive to the amendment filed on 8/29/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sandkuehler et al, US2013/0216736.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Claims 7, 8, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sandkuehler et al, US2013/0216736, as applied to claims 1-3 and 5 above, and further in view of Lustiger, US2005/0256266.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.
Regarding the rejection over Sandkuehler: Applicant argues that Sandkuehler is directed towards the production of articles such as fibers, filaments, tapes and films, and therefore would not teach the claimed composition which is intended for rotomolding applications.
It has been held that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments," Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).  "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments,” In re Susi 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP § 2123 [R-5]). Sandkuehler states the following (see ¶0129).

    PNG
    media_image1.png
    147
    391
    media_image1.png
    Greyscale

As shown in the cited text, Sandkuehler is not restricted to the production of oriented articles such as fibers; rather, the prior art explicitly states that the composition of US2013/0216736 may be used in the production of molded articles via rotomolding processes. Contrary to applicant’s argument, Sandkuehler’s disclosure of the production of oriented articles does not teach away from its broader disclosure that the prior art composition can be used in rotomolding applications.
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability; see In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980) (MPEP § 2121). Applicant has not provided evidence that Sandkuehler is inoperable with respect to its teachings that the prior art composition can be used in rotomolding applications. Applicant’s argument alleging that there would be no expectation of success in using the composition of Sandkuehler in such applications therefore is not persuasive, as the reference explicitly states that such methods may be used. 
Applicant argues that the prior art does not render obvious the use of two linear low density polyethylenes (LLDPE) as defined in the instant claims.
Regarding the claimed first LLDPE: As discussed in the previous Actions, the component A of the composition of Sandkuehler is a LLDPE characterized by a density in the range of 0.86 to 0.91 g/cm3 and a melt index (I2) of 0.5 to 4 g/10 min (¶0097, 0098); note that these ranges overlap the ranges used to define the claimed first LLDPE.
Regarding the claimed second LLDPE:  As discussed in the previous Actions, the component B of the composition of Sandkuehler is a LLDPE characterized by a density in the range of 0.91 to 0.945 g/cm3 and a melt index (I2) of 0.5 to 8 g/10 min (¶0108,0109); note that these ranges overlap the ranges used to define the claimed second LLDPE.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages"; see In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  (MPEP § 2144.05). The prior art ranges for the densities and I2 values for components A and B of the composition of Sandkuehler overlap the ranges for the claimed first and second LLDPEs, respectively. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a composition comprising two LLDPEs having the required properties in view of the teachings of the prior art.
Regarding applicant’s argument that one of ordinary skill in the art would be required to select a polymer having a higher density than that taught by Sandkuehler: Contrary to applicant’s argument, the rejection of record does not require an ordinary artisan to use a polymer having a density outside the range taught by Sandkuehler.  The prior art preference for a lower density does not teach away from Sandkuehler’s broader disclosure that component A may have a density as high as 0.910 g/cm3, overlapping the claimed range. It is well settled that “even a slight overlap in range establishes a prima facie case of obviousness”; see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). The prior art therefore renders obvious the production of a composition wherein component A has a density in the range required by the claimed first LLDPE.
Applicant argues that the claimed invention yields unexpected results, citing the declaration of Pimenta submitted 8/29/2022.
Applicant can rebut a prima facie case of obviousness by showing that there are new or unexpected results relative to the prior art; see Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). As discussed in previous Actions, the composition of Sandkuehler comprises 20 to 50 parts component A, which corresponds to the claimed first LLDPE; 30 to 80 parts component B, which corresponds to the claimed second LLDPE, and 2 to 25 parts of component C, which corresponds to the claimed high density polyethylene (HDPE) (¶0094, 0115, 0116). Based on these numbers, an ordinary artisan can calculate that the prior art composition comprises at most about 33.3% by weight HDPE.  In contrast, the data cited by applicant compares the claimed composition to a comparative example containing 50% by weight HDPE. Applicant therefore has not compared the claimed invention to the prior art.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range; se In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP § 716.02(d)).
The data cited by applicant is not commensurate in scope with the claimed invention. The specification does not disclose the densities of the polymers used in the cited examples; it therefore cannot be determined whether the cited examples are commensurate in scope with the densities required for the claimed polymer components. Furthermore,  both cited inventive examples were prepared using a first LLDPE with melt index of 2.3, second LLDPE with a melt index of 5.0, and a HDPE with a melt index of 7.0 (specification ¶0038, 0040); note that these values are the approximate midpoints of the ranges used to define the polymer components of the claimed composition and therefore are not commensurate in scope with the ranges required by the claimed polymer components. Similarly, the narrow ranges for the amounts of each component are not commensurate with the broad ranges recited in the instant claims. The cited examples therefore do not establish that the allegedly unexpected results may be obtained commensurate in scope with the claimed invention.
Applicant’s arguments with respect to the rejection over Su et al, CN103724791, have been fully considered and are persuasive.  The rejection has been withdrawn in view of the amendment to the claims.

Allowable Subject Matter
Claims 4, 6, 9, 11, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Sandkuehler et al, US2013/0216736. Sandkuehler discloses a composition used in the production of rotomolded articles, wherein said composition comprises ethylene component (A) which is a LLDPE, ethylene component (B) which is a second LLDPE, and ethylene component (C), which is a HDPE. The prior art does not teach nor does it fairly suggest either the production of a composition comprising the claimed amounts of first and second LLDPEs, HDPE, and LDPE all having the melt flow indices in the recited ranges, or its use in the production of a reservoir. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765   

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765